                                          Case 5:20-cv-05146-LHK Document 129 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRICK CALHOUN, et al.,                          Case No. 20-cv-05146-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                           ORDER ON GOOGLE'S MOTION FOR
                                   9             v.                                        PROTECTIVE ORDER
                                  10     GOOGLE LLC,                                       Re: Dkt. Nos. 102, 109
                                  11                    Defendant.

                                  12          On March 5, 2021, the Court held a discovery hearing on the issues raised in the joint
Northern District of California
 United States District Court




                                  13   discovery submission, subsequent briefing, and this Court’s order of March 3, 2021. See Dkt. 102,
                                  14   109, 125. The hearing was sealed upon a showing of good cause. See Dkt. 124.
                                  15          For the reasons discussed on the record, the parties are ordered to meet and confer
                                  16   regarding a narrow production of documents referenced in Dkt. 118-5 ¶ 7 in advance of a
                                  17   Rule 30(b)6 deposition of Defendant on the topics identified in Dkt. 125. The document
                                  18   production and deposition are to be completed within 30 days of the date of this order.
                                  19          SO ORDERED.
                                  20   Dated: March 5, 2021
                                  21

                                  22
                                                                                                   SUSAN VAN KEULEN
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
